Case 2:18-cv-00205-Z-BR Document 32 Filed 07/27/21 Pagei1of2 PagelD 2303

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT, asirch pea Gout
FOR THE NORTHERN DISTRICT OF TEXAS) ITED xAS
AMARILLO DIVISION
JUL 27 2021
CLERK, U.S. DISTRICT COURT
STEVEN EDWARD VILLNAVE, By
§ deputy
Petitioner, §
§
v. § 2:18-CV-205-Z
§
DIRECTOR, TDCJ-CID, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to dismiss the Petition for a Writ of Habeas Corpus filed by Petitioner in this
case. (ECF No. 31). No objections to the findings, conclusions, and recommendation have been
filed. After making an independent review of the pleadings, files, and records in this case, the
Court concludes that the findings, conclusions and recommendation of the Magistrate Judge are
correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED.
Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed
to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The Court

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

 
Case 2:18-cv-00205-Z-BR Document 32 Filed 07/27/21 Page 2of2 PagelD 2304

recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

SO ORDERED.

July QT 001.

 

MAYTHEW J. HACSMARYK
TED STATES DISTRICT JUDGE

 
